Appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. An appeal does not lie upon a stipulation for judgment absolute from an order granting a trial or hearing in the first instance, as distinguished from an order granting a “ new trial or hearing ” (CPLR 5601, subd. [c]; Cohen and Karger, Powers of the New York Court of Appeals, pp. 283-284).
Concur: Judges Burke, Scileppi, Bergan, Breitel and Jasen. Taking no part: Chief Judge Fuld and Judge Gibson.